Title: To Benjamin Franklin from William Carmichael, 20 April 1781
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir,
Madrid 20th. April 1781.
I received by Mr. Jay’s Courier who returned last night your favour of the 12th. & seize the earliest Opportunity of acknowledging my Obligations for this fresh Mark of your Confidence & Esteem, Mr. Jay communicated to me your Letters, & their Contents with Respect to the Situation of public affairs here as well as to what concerned ourselves personally gave me the first Moment of Tranquillity that I have experienced for several Weeks past. I am afraid the Insinuations of Mr. Cumberland (now dangerously ill at Bayonne) & his apparently confidential Communications have injured us here more than even our allies think & indeed I suspect he has acquired an Influence with one in particular, who has it in his power to injure us effectually While he can justify his Advice & mode of Conduct by the long adopted Maxims of the Policy of this Court. I am charmed with the distick you have sent me in opposition to that of yo y el Tiempo & hope the event will further establish its Credit— I will not pretend to give my Opinion of the resignation you have sent to Congress, But I am sure you will have the plaudite of our Enemies, who pleased to see that they have obtained their Ends will be the first to prove the falshood & Malice of their attempts against you by their Concurrence to render Justice to your Character & services in receiving your Resignation of an Employment which they have long desired to take from you— You will receive the Gazettes by this Courier. I intended sending you by the Baron Giusti the Publications of the Oeconomical Society, but finding that he was overcharged with Commissions of the same Nature, I have reserved them for a Cadiz Merchant who will shortly leave this City for Paris, by whom I will also send the Works of its founder— I have for some time past been compiling a Long Letter to the philosophical Society at Philadelphia given on Account of the Institution & proceedings of this Society which I have collected from its publications & notes taken of Conversations with its founder Mr. Campomaness & its Secretary the Abbé Gavarra, altho’ I am almost afraid to submit such a crude performance as it will be to your Inspection, if however it will give you any Satisfaction I will forward one of the Copies I intend sending to America for your prerusal. You will find Mr. Giusti an agreable & instructed Man— I have been on a good footing with him, & indeed with most of the Foreighn Secretaries of the Embassies here— They paid me the first Visits & you [can] be persuaded that I have not been deficient in these Attentions which conciliate good will. However this Court may act with Respect to us here. I am convinced that their Answer to the Court of Vienna has been contenant to what the Ct. de Vergennes communicated to you of that of France— I know positively that the Prince de Kaussity complained of the Answer to the offer of Mediation which was transmitted from hence to the Spanish Minister the Ct. de Aguilar & among other things that it was not explicit. Mr. Giusti is rather sere & discontented with the Ct. kaussity his Chief here, is vain & ostentatious & your Notice of him will confirm him in the Sentiments he entertains of our Affairs— I know not whether he can be of any Service but I know it can do no harm to have a man well disposed thro’ whom I can give good or defeat the bad impressions, The Enemy may give of the Situation of our Affairs.— The Enemy’s Fleet is at or near Gibraltar they have been somewhat incommoded by the Bomb Batteries from the Spanish Lines— The Fire Ships have not been hitherto employed because the Winds have not been favorable, The last advices from thence are of the 16th. Inst. The French Convoy from Marseilles arrived at Alicant the 14th. Inst. & will sail from thence to Cartagena the first fair Wind— So that our uneasiness on that acct. is at an End. You find that my American news from Cadiz is confirmed. I beg you to present the Proper Compliments for me to Mr. Laurence, the nature of whose Commission is yet unknown to me. I must also beg you to mention me to Messrs. Grand & Chaumont & any others that do me the honor to remember me, I am with very great respect & Esteem, Your Excellencys Most obliged & most humble. Ser[vant]
(signed) W. Carmichael.
His Excelly. B. Franklin.
